DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the term “ones” in the second limitation (“receiver circuitry to receive ones of the radar signals…) is unclear as to whether the receiver receives one or a plurality of reflected signals. Claim 13 recites a similar limitation and is also unclear for at least this reason. Claims 2-12 and 14-20 rejected as dependent.
	Regarding claim 4, the term “selecting” renders the claim unclear. It is unclear what “selecting peaks” entails, as it is unclear whether the selected peaks are used, and for what they are used. Claims 5, 7, 16-17, 19 recite similar limitations and are also unclear for at least this reason.
	Regarding claim 5, it is unclear how reflected signals can be illuminated by transmitters. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “illuminated” in claim 5 is used by the claim to mean “originally transmitted by.” Generally in the art, radar targets / objects in the radar’s field of view are “illuminated” by transmitted signals. The term is indefinite because the specification does not clearly redefine the term. Claim 17 recites a similar limitation and is also unclear for at least this reason.
Regarding claim 6, the term “identifying” renders the claim unclear. It is unclear what “identifying aligned peaks” entails, as it is unclear whether the identified peaks are used, and for what they are used. Claims 18 recites a similar limitation and are is unclear for at least this reason. Claims 7, 19 rejected as dependent.
	Regarding claim 9, the phrase “correspondence between spectrum peaks” is unclear. Claim 20 recites a similar limitation and is also unclear for at least this reason.
Regarding claim 11, it is unclear whether the determined estimated radial velocity is the same as the estimated radial velocity of claim 10 (from which claim 11 depends). It is unclear whether claim 11 further defines the estimation of claim 10, or whether it defines a determined estimated radial velocity that is different from the estimated radial velocity of claim 10. Claim 12 recites a similar recitation and is also unclear for at least this reason. Further regarding claim 11, it is unclear what characteristics peaks must have in order to be “associated.”
Regarding claim 12, it is unclear what characteristics peaks must have in order to “correspond” to another.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)1-5, 8-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2020/0233076 Al) in view of Kesaraju (US 2020/0025906 A1).

Regarding claim 1,
	Chen teaches:
An apparatus comprising: 
transmission circuitry to transmit (Fig. 3; [0037] – “transmitters 302, 304 (labelled TX1 and TX2 respectively)”) time division multiplexing (TDM) (Fig. 4, eq. 14; [0051] – “FIG. 4 is a graph illustrating an example compact TDM-LFM waveform”) multi-input multi- output (MIMO) ([0056] – “waveform and associated parameters to be used by a particular MIMO system ( e.g., the waveform defined by Equation 14 for a compact TDM implementation”)) radar signals ([0027] – “multiple-input multiple-output (MIMO) radar system”) by transmitting sets of successive radar signals, ([0056] – “the waveform may be repeated a predetermined number of times when being transmitted such that a full radar frame includes multiple chirp cycles through each of the transmitters”) each set having a pulse repetition interval (PRI) (eq. 18; [0049] – “based on equations 14 and 17, the chirp cycle in this example is defined by the following equation: PRI=max((tau.sub.tdm)(N.sub.tx)(T.sub.c)”) 
receiver circuitry to receive ones of the radar signals reflected from a target; (Fig. 3; [0037] – “four receivers 306, 308, 310, 312 (labelled RX1, RX2, RX3, and RX4 respectively)”) and 
processing circuitry to ascertain positional characteristics of the target ([0067] – “estimation of the two-dimensional (2D) angle of arrival estimation”) based on the PRI used in each of the sets and on phase characteristics of the ones of the radar signals reflected from the target and received via the receiver circuitry. (Fig. 21; [0067] – “phase offset due to Doppler motion is compensated for by first estimating the phase offset based on the Doppler values obtained from the range-Doppler processing and based on the a priori known transmitter waveform time offsets… this Doppler motion compensation is implemented before estimation of the two-dimensional (2D) angle”) 

Chen does not teach:
each set having a pulse repetition interval (PRI) that is different than respective PRIs of sets of radar signals transmitted in another one of the sets; 

Kesaraju teaches:
each set having a pulse repetition interval (PRI) that is different than respective PRIs of sets of radar signals transmitted in another one of the sets; (Fig. 1 – Set 1, e.g., may correspond to first two signals transmitted by TX1 (elements 202 and 212) with PRI = 8T.sub.s. Set 2, e.g., may correspond to first two signals transmitted by TX5 with PRI = 3T.sub.s.; [0039])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kesaraju’s known technique to Chen’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Chen teaches a method of implementing and processing compact TDM-MIMO waveforms and estimating angle of arrival of objects based on range-Doppler calculations; (2) Kesaraju teaches a technique of staggering TDM-MIMO waveforms to improve Doppler velocity estimation; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved maximum unambiguous Doppler velocity estimation; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	

Regarding claim 2,
Chen in view of Kesaraju teaches the invention as claimed and discussed above.
Chen further teaches:
The apparatus of claim 1, wherein the transmission circuitry includes a plurality of transmitters, (Fig. 4; [0006] – “FIG. 4 is a graph illustrating an example compact TDM-LFM waveform corresponding to a single chirp cycle for a radar system with twelve transmitters.”) each transmitter to transmit one of the sets of successive radar signals ([0056] – “the waveform may be repeated a predetermined number of times when being transmitted such that a full radar frame includes multiple chirp cycles through each of the transmitters”)  using a PRI (eq. 18; [0049] – “based on equations 14 and 17, the chirp cycle in this example is defined by the following equation: PRI=max((tau.sub.tdm)(N.sub.tx)(T.sub.c)”) 

Chen does not teach:
Each transmitter to transmit one of the sets of successive radar signals using a PRI that is different than a PRI used by other ones of the transmitters

Kesaraju teaches:
Each transmitter to transmit one of the sets of successive radar signals using a PRI that is different than a PRI used by other ones of the transmitters (Fig. 1 – Set 1, e.g., may correspond to first two signals transmitted by TX1 (elements 202 and 212) with PRI = 8T.sub.s. Set 2, e.g., may correspond to first two signals transmitted by TX5 with PRI = 3T.sub.s.; [0039])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kesaraju’s known technique to Chen’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Chen teaches a method of implementing and processing compact TDM-MIMO waveforms and estimating angle of arrival of objects based on range-Doppler calculations; (2) Kesarajru teaches a technique of staggering TDM-MIMO waveforms to improve Doppler velocity estimation; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved maximum unambiguous Doppler velocity estimation; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 3,
Chen in view of Kesaraju teaches the invention as claimed and discussed above.
Chen further teaches:
The apparatus of claim 1, wherein the processing circuitry is to ascertain the positional characteristics ([0067] – “estimation of the two-dimensional (2D) angle of arrival estimation”) by applying phase compensation to the reflected signals based on the PRI used in each of the sets and the phase characteristics. (Fig. 21; [0066-67] – “phase offset due to Doppler motion is compensated for by first estimating the phase offset based on the Doppler values obtained from the range-Doppler processing and based on the a priori known transmitter waveform time offsets… this Doppler motion compensation is implemented before estimation of the two-dimensional (2D) angle”)

Regarding claim 4,
Chen in view of Kesaraju teaches the invention as claimed and discussed above.
Chen further teaches:
The apparatus of claim 1, wherein the processing circuitry is to apply phase compensation to the reflected signals by resolving radial velocity of the respective signals, ([0066-67] – “The output of range-Doppler processing of received signals can include significant phase offsets… phase offset may arise from the time delay (tau.sub.tdm) between the time-staggered transmissions of the compact TDM waveform by successive ones of the transmitters… Doppler motion is compensated for by first estimating the phase offset based on the Doppler values obtained from the range-Doppler processing and based on the a priori known transmitter waveform time offsets ( (m-1)tau.sub.tdm). Once calculated, the estimated phase offset values may be used to compensate the values in the corresponding range-Doppler cells obtained from each transmitter-receiver pair of the antenna array” Compensated range-Doppler values correspond to resolved radial velocities. Instant application specification paragraph 42 teaches “The received signals are processed accordingly by utilizing the PRI variation for Doppler disambiguation and PRI-based phase compensation as part of signal processing steps/functions, and generates an output array vector with phase compensation.”) including selecting peaks of the reflected signals that overlap one another. (Figs. 13-16; Eq. 33; [0066-67] – “The phase offset for signals associated with the mth transmitter due to the Doppler motion for a particular target is given by [eq. 33]… Once calculated, the estimated phase offset values may be used to compensate the values in the corresponding range-Doppler cells obtained from each transmitter-receiver pair of the antenna array”; Compensated range-Doppler peaks occur where peak compensated values obtained from each transmitter-receiver pair overlap (i.e., peaks overlap). Instant application specification par. 20 teaches “A correct Doppler shift or radial velocity detection may be identified as a peak position where transmitter peaks (e.g., most or all) are above a detection threshold and aligned.”)

Regarding claim 5,
Chen in view of Kesaraju teaches the invention as claimed and discussed above.
Chen further teaches:
The apparatus of claim 4, wherein selecting the peaks of the reflected signals includes selecting peaks having a position and magnitude that overlaps peaks (Figs. 13-16; Eq. 33; [0066-67] – “The phase offset for signals associated with the mth transmitter due to the Doppler motion for a particular target is given by [eq. 33]… Once calculated, the estimated phase offset values may be used to compensate the values in the corresponding range-Doppler cells obtained from each transmitter-receiver pair of the antenna array”; Compensated range-Doppler peaks occur where peak compensated values obtained from multiple transmitter-receiver pair overlap (i.e., peaks overlap). Instant application specification par. 20 teaches “A correct Doppler shift or radial velocity detection may be identified as a peak position where transmitter peaks (e.g., most or all) are above a detection threshold and aligned.”) in unwrapped spectrums (Phase offset described in Chen [0066-67] – “output of range-Doppler processing of received signals can include significant phase offsets due to the angle of arrival in a given range-Doppler cell for each target detected. Furthermore, additional phase offset may arise from the time delay (tau.sub.tdm) between the time-staggered transmissions of the compact TDM waveform… As demonstrated by the graph in FIG. 12, the phase offset can be significant and is higher for targets associated with higher Doppler shift (e.g., faster moving targets) and higher for signals transmitted by transmitters at times later in a chirp cycle.” and eq. 33 can produce wrapped spectrums. Therefore, when the phase offset values are used to compensate range-Doppler cells, the compensated range-Doppler values are unwrapped. ) of other ones of the reflected signals illuminated by other transmitters. ([0066-67] – “Once calculated, the estimated phase offset values may be used to compensate the values in the corresponding range-Doppler cells obtained from each transmitter-receiver pair of the antenna array” Each transmitter’s reflected signals contribute to the range-Doppler map and compensated range-Doppler map)


Regarding claim 8,
Chen in view of Kesaraju teaches the invention as claimed and discussed above.
Chen further teaches:
The apparatus of claim 1, wherein the processing circuitry is to apply phase compensation to the reflected signals by: estimating radial velocity of the reflected radar signals; and using the estimated radial velocity to compensate for phase error in the reflected radar signals. (Fig. 21; [0066-67] – “phase offset due to Doppler motion is compensated for by first estimating the phase offset based on the Doppler values obtained from the range-Doppler processing and based on the a priori known transmitter waveform time offsets… this Doppler motion compensation is implemented before estimation of the two-dimensional (2D) angle” Doppler values correspond to radial velocity)

Regarding claim 9,
Chen in view of Kesaraju teaches the invention as claimed and discussed above.
Chen further teaches:
The apparatus of claim 8, wherein the processing circuitry is to estimate the radial velocity based on correspondence between spectrum peaks in the reflected radar signals received from different transmitters of the transmission circuitry that transmit the radar signals. ([0066-67] – “Once calculated, the estimated phase offset values may be used to compensate the values in the corresponding range-Doppler cells obtained from each transmitter-receiver pair of the antenna array” Each transmitter’s reflected signals contribute to the range-Doppler map and compensated range-Doppler map)

Regarding claim 10,
Chen in view of Kesaraju teaches the invention as claimed and discussed above.
Chen further teaches:
The apparatus of claim 1, wherein the processing circuitry is to estimate radial velocity of the reflected signals by detecting velocity and magnitude of peaks in the reflected radar signals. (Fig. 14; [0065] – “In some examples, the range values are aggregated with the Doppler ( e.g., velocity) values in a matrix of cells or bins across both range and velocity.” [0015] – “FIG. 14 is a graph representative of an example range-doppler profile identifying the calculated ranges and velocities for each of the three targets”)

Regarding claim 11,
Chen in view of Kesaraju teaches the invention as claimed and discussed above.
Chen further teaches:
The apparatus of claim 10, wherein the processing circuitry is to determine the estimated radial velocity based on associated ones of the peaks (Figs. 13-16; Eq. 33; [0066-67] – “The phase offset for signals associated with the mth transmitter due to the Doppler motion for a particular target is given by [eq. 33]… Once calculated, the estimated phase offset values may be used to compensate the values in the corresponding range-Doppler cells obtained from each transmitter-receiver pair of the antenna array”; Compensated range-Doppler peaks occur where peak compensated values obtained from multiple transmitter-receiver pairs overlap (i.e., peaks are associated). Doppler values at compensated range-Doppler peaks correspond to estimated radial velocity) in unwrapped ones in spectrums of the reflected radar signals. (Phase offset described in Chen [0066-67] – “output of range-Doppler processing of received signals can include significant phase offsets due to the angle of arrival in a given range-Doppler cell for each target detected. Furthermore, additional phase offset may arise from the time delay (tau.sub.tdm) between the time-staggered transmissions of the compact TDM waveform… As demonstrated by the graph in FIG. 12, the phase offset can be significant and is higher for targets associated with higher Doppler shift (e.g., faster moving targets) and higher for signals transmitted by transmitters at times later in a chirp cycle.” and eq. 33 can produce wrapped spectrums. Therefore, when the phase offset values are used to compensate range-Doppler cells, the compensated range-Doppler values are unwrapped. )

Regarding claim 12,
Chen in view of Kesaraju teaches the invention as claimed and discussed above.
Chen further teaches:
The apparatus of claim 10, wherein the processing circuitry is to determine the estimated radial velocity in response to detecting peaks in the reflected radar signals that correspond to peaks in all of the other reflected radar signals. (Figs. 13-16; Eq. 33; [0066-67] – “The phase offset for signals associated with the mth transmitter due to the Doppler motion for a particular target is given by [eq. 33]… Once calculated, the estimated phase offset values may be used to compensate the values in the corresponding range-Doppler cells obtained from each transmitter-receiver pair of the antenna array”; Compensated range-Doppler peaks occur where peak compensated values obtained from each transmitter-receiver pair overlap (i.e., peak compensated values from one transmitter-pair corresponds to peak compensated values from the other pairs). Doppler values at compensated range-Doppler peaks correspond to estimated radial velocity)

Regarding claim 13,
Chen teaches:
A method comprising: 
transmitting (Fig. 3; [0037] – “transmitters 302, 304 (labelled TX1 and TX2 respectively time division multiplexing (TDM) (Fig. 4, eq. 14; [0051] – “FIG. 4 is a graph illustrating an example compact TDM-LFM waveform”) multi-input multi-output (MIMO) ([0056] – “waveform and associated parameters to be used by a particular MIMO system ( e.g., the waveform defined by Equation 14 for a compact TDM implementation”)) radar signals ([0027] – “multiple-input multiple-output (MIMO) radar system”) by transmitting sets of successive radar signals, ([0056] – “the waveform may be repeated a predetermined number of times when being transmitted such that a full radar frame includes multiple chirp cycles through each of the transmitters”) each set having a pulse repetition interval (PRI) (eq. 18; [0049] – “based on equations 14 and 17, the chirp cycle in this example is defined by the following equation: PRI=max((tau.sub.tdm)(N.sub.tx)(T.sub.c)”) 
ascertaining positional characteristics of a target ([0067] – “estimation of the two-dimensional (2D) angle of arrival estimation”) based on the PRI used in each of the sets and on phase characteristics of ones of the radar signals reflected from the target. (Fig. 21; [0067] – “phase offset due to Doppler motion is compensated for by first estimating the phase offset based on the Doppler values obtained from the range-Doppler processing and based on the a priori known transmitter waveform time offsets… this Doppler motion compensation is implemented before estimation of the two-dimensional (2D) angle”)

Chen does not teach:
each set having a pulse repetition interval (PRI) that is different than respective PRIs of sets of radar signals transmitted in another one of the sets; 

Kesaraju teaches:
each set having a pulse repetition interval (PRI) that is different than respective PRIs of sets of radar signals transmitted in another one of the sets; (Fig. 1 – Set 1, e.g., may correspond to first two signals transmitted by TX1 (elements 202 and 212) with PRI = 8T.sub.s. Set 2, e.g., may correspond to first two signals transmitted by TX5 with PRI = 3T.sub.s.; [0039])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kesaraju’s known technique to Chen’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Chen teaches a method of implementing and processing compact TDM-MIMO waveforms and estimating angle of arrival of objects based on range-Doppler calculations; (2) Kesararu teaches a technique of staggering TDM-MIMO waveforms to improve Doppler velocity estimation; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved maximum unambiguous Doppler velocity estimation; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	


Regarding claim 14,
Chen in view of Kesaraju teaches the invention as claimed and discussed above.
Chen further teaches:
The method of claim 13, wherein transmitting includes transmitting respective ones of the sets of successive radar signals ([0056] – “the waveform may be repeated a predetermined number of times when being transmitted such that a full radar frame includes multiple chirp cycles through each of the transmitters”)  using a PRI (eq. 18; [0049] – “based on equations 14 and 17, the chirp cycle in this example is defined by the following equation: PRI=max((tau.sub.tdm)(N.sub.tx)(T.sub.c)”)  with a plurality of transmitters, (Fig. 4; [0006] – “FIG. 4 is a graph illustrating an example compact TDM-LFM waveform corresponding to a single chirp cycle for a radar system with twelve transmitters.”) 

Chen does not teach:
Each transmitter using a PRI that is different than a PRI used by other ones of the transmitters

Kesaraju teaches:
Each transmitter using a PRI that is different than a PRI used by other ones of the transmitters (Fig. 1 – Set 1, e.g., may correspond to first two signals transmitted by TX1 (elements 202 and 212) with PRI = 8T.sub.s. Set 2, e.g., may correspond to first two signals transmitted by TX5 with PRI = 3T.sub.s.; [0039])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kesaraju’s known technique to Chen’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Chen teaches a method of implementing and processing compact TDM-MIMO waveforms and estimating angle of arrival of objects based on range-Doppler calculations; (2) Kesaraju teaches a technique of staggering TDM-MIMO waveforms to improve Doppler velocity estimation; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved maximum unambiguous Doppler velocity estimation; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 15,
Chen in view of Kesaraju teaches the invention as claimed and discussed above.
Chen further teaches:
The method of claim 13, wherein ascertaining the positional characteristics ([0067] – “estimation of the two-dimensional (2D) angle of arrival estimation”)  includes applying phase compensation to the reflected signals based on the PRI used in each of the sets and the phase characteristics. (Fig. 21; [0066-67] – “phase offset due to Doppler motion is compensated for by first estimating the phase offset based on the Doppler values obtained from the range-Doppler processing and based on the a priori known transmitter waveform time offsets… this Doppler motion compensation is implemented before estimation of the two-dimensional (2D) angle”)

Regarding claim 16,
Chen in view of Kesaraju teaches the invention as claimed and discussed above.
Chen further teaches:
The method of claim 13, further including applying phase compensation to the reflected signals by resolving radial velocity of the respective signals, ([0066-67] – “The output of range-Doppler processing of received signals can include significant phase offsets… phase offset may arise from the time delay (tau.sub.tdm) between the time-staggered transmissions of the compact TDM waveform by successive ones of the transmitters… Doppler motion is compensated for by first estimating the phase offset based on the Doppler values obtained from the range-Doppler processing and based on the a priori known transmitter waveform time offsets ( (m-1)tau.sub.tdm). Once calculated, the estimated phase offset values may be used to compensate the values in the corresponding range-Doppler cells obtained from each transmitter-receiver pair of the antenna array” Compensated range-Doppler values correspond to resolved radial velocities. Instant application specification paragraph 42 teaches “The received signals are processed accordingly by utilizing the PRI variation for Doppler disambiguation and PRI-based phase compensation as part of signal processing steps/functions, and generates an output array vector with phase compensation.”) including selecting peaks of the reflected signals that overlap one another. (Figs. 13-16; Eq. 33; [0066-67] – “The phase offset for signals associated with the mth transmitter due to the Doppler motion for a particular target is given by [eq. 33]… Once calculated, the estimated phase offset values may be used to compensate the values in the corresponding range-Doppler cells obtained from each transmitter-receiver pair of the antenna array”; Compensated range-Doppler peaks occur where peak compensated values obtained from each transmitter-receiver pair overlap (i.e., peaks overlap). Instant application specification par. 20 teaches “A correct Doppler shift or radial velocity detection may be identified as a peak position where transmitter peaks (e.g., most or all) are above a detection threshold and aligned.”)

Regarding claim 17,
Chen in view of Kesaraju teaches the invention as claimed and discussed above.
Chen further teaches:
The method of claim 16, wherein selecting the peaks of the reflected signals includes selecting peaks having a position and magnitude that overlaps peaks (Figs. 13-16; Eq. 33; [0066-67] – “The phase offset for signals associated with the mth transmitter due to the Doppler motion for a particular target is given by [eq. 33]… Once calculated, the estimated phase offset values may be used to compensate the values in the corresponding range-Doppler cells obtained from each transmitter-receiver pair of the antenna array”; Compensated range-Doppler peaks occur where peak compensated values obtained from multiple transmitter-receiver pair overlap (i.e., peaks overlap). Instant application specification par. 20 teaches “A correct Doppler shift or radial velocity detection may be identified as a peak position where transmitter peaks (e.g., most or all) are above a detection threshold and aligned.”) in unwrapped spectrums (Phase offset described in Chen [0066-67] – “output of range-Doppler processing of received signals can include significant phase offsets due to the angle of arrival in a given range-Doppler cell for each target detected. Furthermore, additional phase offset may arise from the time delay (tau.sub.tdm) between the time-staggered transmissions of the compact TDM waveform… As demonstrated by the graph in FIG. 12, the phase offset can be significant and is higher for targets associated with higher Doppler shift (e.g., faster moving targets) and higher for signals transmitted by transmitters at times later in a chirp cycle.” and eq. 33 can produce wrapped spectrums. Therefore, when the phase offset values are used to compensate range-Doppler cells, the compensated range-Doppler values are unwrapped. )  of other ones of the reflected signals illuminated by other transmitters. ([0066-67] – “Once calculated, the estimated phase offset values may be used to compensate the values in the corresponding range-Doppler cells obtained from each transmitter-receiver pair of the antenna array” Each transmitter’s reflected signals contribute to the range-Doppler map and compensated range-Doppler map)

Regarding claim 20,
Chen in view of Kesaraju teaches the invention as claimed and discussed above.
Chen further teaches:
The method of claim 13, further including applying phase compensation to the reflected signals by: estimating radial velocity of the reflected radar signals based on correspondence between spectrum peaks in the reflected radar signals received from different transmitters that transmit the radar signals; and using the estimated radial velocity to compensate for phase error in the reflected radar signals. (Fig. 21; [0066-67] – “phase offset due to Doppler motion is compensated for by first estimating the phase offset based on the Doppler values obtained from the range-Doppler processing and based on the a priori known transmitter waveform time offsets… this Doppler motion compensation is implemented before estimation of the two-dimensional (2D) angle” Doppler values correspond to radial velocity)

Claim(s) 6-7, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kesaraju as applied to claim 1 above and further in view of Dorn (US 20200166598 A1). 

Regarding claim 6,
Chen in view of Kesaraju teaches the invention as claimed and discussed above.
Chen further teaches:
The apparatus of claim 1, wherein the processing circuitry is to apply phase compensation to the reflected signals (Fig. 21; [0066-67] – “phase offset due to Doppler motion is compensated for by first estimating the phase offset based on the Doppler values obtained from the range-Doppler processing and based on the a priori known transmitter waveform time offsets… this Doppler motion compensation is implemented before estimation of the two-dimensional (2D) angle”) by unwrapping spectrum samples from the reflected signals (Phase offset described in Chen [0066-67] – “output of range-Doppler processing of received signals can include significant phase offsets due to the angle of arrival in a given range-Doppler cell for each target detected. Furthermore, additional phase offset may arise from the time delay (tau.sub.tdm) between the time-staggered transmissions of the compact TDM waveform… As demonstrated by the graph in FIG. 12, the phase offset can be significant and is higher for targets associated with higher Doppler shift (e.g., faster moving targets) and higher for signals transmitted by transmitters at times later in a chirp cycle.” and eq. 33 can produce wrapped spectrums. Therefore, when the phase offset values are used to compensate range-Doppler cells, the compensated range-Doppler values are unwrapped. (lined through limitation corresponds to element not taught by reference) and by identifying aligned peaks in the unwrapped spectrum samples. (Figs. 13-16; Eq. 33; [0066-67] – “The phase offset for signals associated with the mth transmitter due to the Doppler motion for a particular target is given by [eq. 33]… Once calculated, the estimated phase offset values may be used to compensate the values in the corresponding range-Doppler cells obtained from each transmitter-receiver pair of the antenna array”; Compensated range-Doppler peaks occur where peak compensated values obtained from multiple transmitter-receiver pair overlap (i.e., peaks overlap). Instant application specification par. 20 teaches “A correct Doppler shift or radial velocity detection may be identified as a peak position where transmitter peaks (e.g., most or all) are above a detection threshold and aligned.”)

Dorn teaches:
The apparatus of claim 1, wherein the processing circuitry is to apply phase compensation to the reflected signals by unwrapping spectrum samples from the reflected signals and forming an extended ±inter-2pi spectrum ([0017] – “a phase unwrapping is carried out in the signal processing means… An algorithm that detects and eliminates the discontinuities in the phase is called a phase unwrapping algorithm. These types of algorithms detect phase shifts by ±2π and add ∓2π accordingly to the subsequent samplings of the phase. After the unwrapping, the phase of the incident radio wave can be calculated”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Dorn’s known technique to Chen in view of Kesaraju’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Chen in view of Kesaraju teaches phase compensation due to Doppler motion in its method of estimating angle of arrival; (2) Sugino teaches specific method of phase compensation / unwrapping by adding ∓2π to the spectrum for its method of estimating angle of arrival ; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a more accurate system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	
Regarding claim 7,
Chen in view of Kesaraju and further in view of Dorn teaches the invention as claimed and discussed above.
Chen further teaches:
The apparatus of claim 6, wherein the processing circuitry is to conserve power by selecting the spectrum samples as spectrum peaks that are above a detection threshold value and having a magnitude higher than adjacent peaks. (Figs. 13, 14, 16; [0071] – “the simulated three points are identified at their respective ranges based on the three spikes 1302, 1304, 1306 in the range profile.” [0015] – “FIG. 14 is a graph representative of an example range-doppler profile identifying the calculated ranges and velocities for each of the three targets in the simulation associated with FIG. 13.” [0071] – “As shown in FIG. 16, the angular profile identifies three points that correspond to the simulated values for the elevation and azimuth of the three targets.” Targets are identified as peaks above detection thresholds and with magnitude higher than adjacent peaks )

Regarding claim 18,
Chen in view of Kesaraju teaches the invention as claimed and discussed above.
Chen further teaches:
The method of claim 13, further including applying phase compensation to the reflected signals by unwrapping spectrum samples from the reflected signals (Fig. 21; [0066-67] – “phase offset due to Doppler motion is compensated for by first estimating the phase offset based on the Doppler values obtained from the range-Doppler processing and based on the a priori known transmitter waveform time offsets… this Doppler motion compensation is implemented before estimation of the two-dimensional (2D) angle”) (lined through limitation corresponds to element not taught by reference) and by identifying aligned peaks in the unwrapped spectrum samples. (Figs. 13-16; Eq. 33; [0066-67] – “The phase offset for signals associated with the mth transmitter due to the Doppler motion for a particular target is given by [eq. 33]… Once calculated, the estimated phase offset values may be used to compensate the values in the corresponding range-Doppler cells obtained from each transmitter-receiver pair of the antenna array”; Compensated range-Doppler peaks occur where peak compensated values obtained from multiple transmitter-receiver pair overlap (i.e., peaks overlap). Instant application specification par. 20 teaches “A correct Doppler shift or radial velocity detection may be identified as a peak position where transmitter peaks (e.g., most or all) are above a detection threshold and aligned.”)

Dorn teaches:
The method of claim 13, further including applying phase compensation to the reflected signals by unwrapping spectrum samples from the reflected signals and forming an extended ±inter-2pi spectrum. ([0017] – “a phase unwrapping is carried out in the signal processing means… An algorithm that detects and eliminates the discontinuities in the phase is called a phase unwrapping algorithm. These types of algorithms detect phase shifts by ±2π and add ∓2π accordingly to the subsequent samplings of the phase. After the unwrapping, the phase of the incident radio wave can be calculated”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Dorn’s known technique to Chen in view of Kesaraju’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Chen in view of Kesaraju teaches phase compensation due to Doppler motion in its method of estimating angle of arrival; (2) Sugino teaches specific method of phase compensation / unwrapping by adding ∓2π to the spectrum for its method of estimating angle of arrival ; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a more accurate system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 19,
Chen in view of Kesaraju teaches the invention as claimed and discussed above.
Chen further teaches:
The method of claim 18, further including conserving power by selecting the spectrum samples as spectrum peaks that are above a detection threshold value and having a magnitude higher than adjacent peaks. (Figs. 13, 14, 16; [0071] – “the simulated three points are identified at their respective ranges based on the three spikes 1302, 1304, 1306 in the range profile.” [0015] – “FIG. 14 is a graph representative of an example range-doppler profile identifying the calculated ranges and velocities for each of the three targets in the simulation associated with FIG. 13.” [0071] – “As shown in FIG. 16, the angular profile identifies three points that correspond to the simulated values for the elevation and azimuth of the three targets.” Targets are identified as peaks above detection thresholds and with magnitude higher than adjacent peaks )


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JULIANA CROSS/Examiner, Art Unit 3648              

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648